       Case 3:20-cr-00070-JAJ-SBJ Document 43 Filed 03/16/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                         )
                                                  )        Case No. 3:20-cr-70
              v.                                  )
                                                  )        SENTENCING MEMORANDUM
ISAIAH MICHAEL McALLISTER,                        )
                                                  )
              Defendant.                          )

       The government, by and through the undersigned Assistant United States

Attorney, files this sentencing memorandum in anticipation of the sentencing

hearing.

                                         TABLE OF CONTENTS

I.     BACKGROUND ...................................................................................... 1

II.    SENTENCING CALCULATION ........................................................... 2

III.   GOVERNMENT’S RECOMMENDATION ............................................ 2



I.     BACKGROUND

       A one-count Indictment was filed on July 7, 2020, in the Southern District of

Iowa, charging Isaiah Michael McAllister with Felon in Possession of a Firearm, on

or about March 30, 2020, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. §

924(a)(2). (PSR ¶ 1.) A Notice of Forfeiture was also filed. Id.

       On September 15, 2020, the defendant pled guilty as charged. (PSR ¶ 2.) On

September 30, 2020, the Court accepted the defendant’s plea and adjudicated him

guilty. Id.

       There is no written plea agreement and no counts to dismiss. (PSR ¶ 3.)
       Case 3:20-cr-00070-JAJ-SBJ Document 43 Filed 03/16/21 Page 2 of 4




II.    SENTENCING CALCULATION

       In the presentence report paragraphs 20-29, the defendant’s guideline range

was calculated as follows:


       BOL [USSG §2K2.1(a)(6)(A)]                                          14

       SOC [USSG §2K2.1(b)(6)(B) (“in connection”)]                        +4

       Reckless Endangerment during Flight [USSG §3C1.2]                   +2

       Acceptance                                                          -3

       Total Offense Level                                                 =17

       Criminal History Category (PSR ¶ 42):                               IV

       Guideline Sentencing Range (PSR ¶ 96):                       37 to 46 months

III.   GOVERNMENT’S RECOMMENDATION

       The sentencing statutes inform this Court that it must impose a sentence

sufficient, but not greater than necessary, to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; to afford

adequate deterrence to criminal conduct; to protect the public from further crimes of

the defendant; and to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.

18 U.S.C. §3553(a)(2).    The Court, in determining the particular sentence to be

imposed, shall also consider the nature and circumstances of the offense and the

history and characteristics of the defendant. 18 U.S.C. §3553(a)(1). The sentence




                                           2
      Case 3:20-cr-00070-JAJ-SBJ Document 43 Filed 03/16/21 Page 3 of 4




must “avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. §3553(a)(6).

      The government will ask the District Court to find a final advisory guideline

range of Level 17/Criminal History category IV: 37 to 46 months. The statutory

maximum term of imprisonment is ten years. The Government is recommending a

guidelines sentence.

      The defendant is 22 years old. (PSR p. 2.) For his age, the defendant has

already had significant criminal involvement, including a juvenile adjudication for

aggravated robbery with a firearm (PSR ¶ 32), a conviction for domestic battery bodily

harm (PSR ¶ 37); and a conviction for obstruction of justice (PSR ¶ 38). The defendant

has acknowledged he is a member of the MMG criminal street gang (PSR ¶ 13), and

has an “MMG” tattoo across his neck (PSR fn. 1). The defendant has no history of

verifiable employment. (PSR ¶¶ 85-87.) In this case, the defendant was involved in a

verbal confrontation at an apartment complex where he was observed in possession

of a firearm, and acknowledged referencing the gun during the altercation. (See PSR

¶¶ 6, 13.) The defendant then ran from the police, and hid a loaded firearm in a

common area of an apartment complex where children were playing. (PSR ¶¶ 6, 8.)

Given the defendant’s history of violence; his unlawful possession of the firearm here;

his possession of, and reference to, the firearm during a confrontation at an

apartment complex; his flight from law enforcement; his disposal of the loaded

firearm where children were playing; and his gang association, it is clear that the

defendant is a significant danger to the public.


                                          3
      Case 3:20-cr-00070-JAJ-SBJ Document 43 Filed 03/16/21 Page 4 of 4




      WHEREFORE, the government prays the District Court consider this

sentencing memorandum in determining the final sentence of the defendant.

                                                Respectfully submitted,

                                                Richard Westphal
                                                Acting United States Attorney

                                          By:    /s/ Andrea L. Glasgow
                                                Andrea L. Glasgow
                                                Assistant United States Attorney
                                                U.S. Courthouse
                                                131 E. Fourth Street, Suite 310
                                                Davenport, Iowa 52801
                                                Tel: (563) 449-5432
                                                Fax: (563) 449-5433
                                                Email: andrea.glasgow@usdoj.gov


                           CERTIFICATE OF SERVICE

      I hereby certify that on March 16, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM ECF system.

UNITED STATES ATTORNEY

By: /s/ Andrea L. Glasgow
    Andrea L. Glasgow, Assistant United States Attorney




                                           4
